EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given by Attorney Mark D. Alleman (Reg. No. 42,257) on 16 December 2021 (see Interview Summary). 

The following claims have been amended as:

1.	(Currently amended) A computing system, comprising:
a head mounted display (HMD) device including a display;
a processor and associated memory, the processor being configured to execute one or more programs stored in the memory to:
display a virtual object at least partially within a field of view of a user on the display; 
identify a first plurality of control points associated with the virtual object;
determine that one or more of the first plurality of control points associated with the virtual object are further than a predetermined threshold distance from the user;
based on the determination, invoke a far interaction mode for the virtual object;
in the far interaction mode, receive a trigger input from the user; 
in response to receiving the trigger input in the far interaction mode, invoke a near interaction mode and display a virtual interaction object and a second plurality of control points, 
virtual interaction object and the second plurality of are displayed within the predetermined threshold distance from the user concurrently with display of the virtual object, and
	wherein the second plurality of control points are associated with the virtual interaction object;
receive a user interaction input performed by the user at one or more of the second plurality of control points associated with the virtual interaction object; and
execute control of the virtual object as specified by the user interaction input at the one or more of the second plurality of control points associated with the virtual interaction object.

5.	(Currently amended) The system of claim 1, wherein the virtual object extends beyond the user’s field of view and at least one of the first plurality of control points associated with the virtual object are outside of the user’s field of view.

6.	(Currently amended) The system of claim 1, wherein the virtual interaction object displayed in the near interaction mode is a resized copy of the virtual object and all of the second plurality of control points are within the user’s field of view and within the predetermined threshold distance.  

10.	(Currently amended) A method for use with a head mounted display (HMD) device including a processor and a display, comprising:
displaying a virtual object at least partially within a field of view of a user on the display; 
identifying a first plurality of control points associated with the virtual object;
determining that one or more of the first plurality of control points associated with the virtual object are further than a predetermined threshold distance from the user;

in the far interaction mode, receiving a trigger input from the user; 
in response to receiving the trigger input in the far interaction mode, invoking a near interaction mode and displaying a virtual interaction object and a second plurality of control points, 
	wherein the virtual interaction object and the second plurality of are displayed within the predetermined threshold distance from the user concurrently with display of the virtual object, and
	wherein the second plurality of control points are associated with the virtual interaction object;
receiving a user interaction input performed by the user at one or more of the second plurality of control points associated with the virtual interaction object; and
executing control of the virtual object as specified by the user interaction input at the one or more of the second plurality of control points associated with the virtual interaction object.

14.	(Currently amended) The method of claim 10, wherein the virtual object extends beyond the user’s field of view and at least one of the first plurality of control points associated with the virtual object are outside of the user’s field of view.

15.	(Currently amended) The method of claim 10, wherein the virtual interaction object displayed in the near interaction mode is a resized copy of the virtual object and all of the second plurality of control points are within the user’s field of view and within the predetermined threshold distance. 

19.	(Currently amended) A computing system, comprising:

a processor and associated memory, the processor being configured to execute one or more programs stored in the memory to:
display a virtual object at least partially within a field of view of a user on the display; 
identify a first plurality of control points associated with the virtual object;
determine that one or more of the first plurality of control points associated with the virtual object are further than a predetermined threshold distance from the user;
based on the determination, invoke a far interaction mode for the virtual object;
generate a virtual ray from a hand of the user, the virtual ray locked with respect to movement of the hand of the user;
in response to the virtual ray intersecting the virtual object as a result of movement of the hand of the user, generate a virtual handle in the far interaction mode with respect to the virtual ray, the virtual handle in proximity to the hand of the user;
receive a gesture from the user at the virtual handle; 
in response to receiving the gesture, invoke a near interaction mode and display a virtual interaction object and a second plurality of control points, 
	wherein the virtual interaction object and the second plurality of are displayed within the predetermined threshold distance from the user concurrently with display of the virtual object, and
	wherein the second plurality of control points are associated with the virtual interaction object;
receive a user interaction input performed by the user at one or more of the second plurality of control points associated with the virtual interaction object; and
the one or more of the second plurality of control points associated with the virtual interaction object.

20.	(Currently amended) The system of claim 19, wherein 
the virtual interaction object is at least one user interface selected from the group consisting of handles associated with the virtual object, at least one virtual button, a scrolling mechanism for virtual content, a bounding box, a control widget including one or more of the second plurality of control points, and a context menu.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, per the Final Rejection dated 13 September 2021, is the combination of Burns, 2017/0277256, Tilton, 2017/0336863, and Furio, 9,109,921. 
Burns discloses a head-mounted display that a user uses to switch from a perspective view farther from an object (0016, Fig 1) to a perspective view closer to an object (0047, Fig 8). The switch is initiated based on a gaze target indicator (currently mapped to a “control point” of the claim) (0016, Fig 1). When the perspective is shifted, an object of the gaze may appear closer to the user (0047, Fig 8). Tilton teaches a user interface of a head-mounted device that determines if an object is outside a threshold distance, and if so, allows a user to use a “teleport” command to change the virtual distance of the user to the object (0022-0043, 0064). Furio teaches displaying a miniature version of a map as a navigational element of a fullscreen map, although this is not done in a manner that correlates specific points and interaction with specific points on the mini map to related points or interaction of the main map (Col 5, Ln 23-35, Fig 2A-2D). 

 The prior arts of record discussed above, when taken individually or in combination, do not expressly teach or render obvious the limitations recited in claims 1, 10, and 19 when taken in the context of the claims as a whole. 	
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10, and 19 as a whole.
Thus, claims 1-20 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143    

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143